 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
 3   Nicholas W. McKinney, SBN 322792
     350 University Ave., Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706

 6   Attorneys for Defendants
     COUNTY OF SOLANO, KRISHNA A. ABRAMS, and FARRAH ZAREA
 7
 8
     Robert F. Kane, SBN 71407
 9   LAW OFFICES OF ROBERT F. KANE
     870 Market Street, Suite 1128
10   San Francisco, CA 94102
     TEL: 415.982.1510
11
     FAX: 415.982.5821
12
     Attorneys for Plaintiff ALEXANDER FORTSON
13
14                                     UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA
15
16   ALEXANDER FORTSON,                               CASE NO. 2:19-cv-01886-KJM-KJN
17
                       Plaintiff,                     STIPULATION AND [PROPOSED]
18                                                    ORDER TO STAY PROCEEDINGS FOR
     v.                                               THIRTY DAYS
19
20   COUNTY OF SOLANO, KRISHNA A.
     ABRAMS, individually and in her capacity         Complaint Filed: 09/18/2019
21   as the District Attorney for Solano County,
     FARRAH ZAREA, individually and in her
22   capacity as a Deputy District Attorney for
23   Solano County,

24               Defendants.
     ___________________________________/
25
     IT IS HEREBY STIPULATED BY ALL PARTIES through their attorneys of record as follows:
26
             WHEREAS on August 18, 2019 Plaintiff filed a complaint in this action;
27
             WHEREAS on October 9, 2019 the parties through their counsel agreed to extend the time to
28
     respond by 25 days making a responsive pleading due on November 8, 2019;
     {02102016.DOCX}                                 1

                  STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS FOR THIRTY DAYS
 1           WHEREAS the parties wish to defer the time and expenses associated with litigation while
 2   settlement efforts occur;
 3           WHEREAS the parties through their counsel are engaged in sincere and earnest settlement
 4   negotiations and seek to avoid unnecessary discovery and motions practice, and pursue resolution of this
 5
     matter, which have included an initial telephone meet and confer as well as discussions with the parties in
 6
     preparation for settlement offers, counsel will then present settlement offer and negotiate following the
 7
     presentation of a demand which is forthcoming;
 8
             THEREFORE, the parties hereby stipulate, by and through their counsel of record, as follows:
 9
             1.        Upon the Court’s approval of this stipulation, all dates and deadlines set for a responsive
10
     pleading to close and dispositive motions to be filed are vacated.
11
             2.         That this matter be stayed for thirty (30) days from the date of this order to allow the
12
     parties to pursue settlement negotiations and efforts.
13
14           3.        At the end of thirty (30) days the parties will report the status of the case to the Court, and

15   either file a notice of settlement and/or dismissal of the case or submit a responsive pleading.

16
17           IT IS SO STIPULATED.

18   DATE: October 31, 2019                           LAW OFFICE OF ROBERT F. KANE
19
                                                      /s/Robert F. Kane (authorized 10/31/2019)
20
                                                      ROBERT F. KANE
21                                                    Attorneys for Plaintiff ALEXANDER FORTSON

22
23   DATE: October 31, 20199                          PORTER SCOTT, APC

24
                                                      /s/Nicholas W. McKinney
25
                                                      CARL L. FESSENDEN
26                                                    NICHOLAS W. MCKINNEY
                                                      Attorneys for Defendants COUNTY OF SOLANO,
27                                                    KRISHNA A. ABRAMS, and FARRAH ZAREA
28

     {02102016.DOCX}                                       2

                  STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS FOR THIRTY DAYS
                                                       ORDER
 1
 2       After considering the Stipulation by and between the parties through their counsel of record, IT IS
 3   HEREBY ORDERED THAT:
 4
 5       1. Upon the Court’s approval of this stipulation, all dates and deadlines set for responsive pleading

 6   to close and dispositive motions to be filed are vacated.

 7       2. That this matter be stayed for thirty (30) days from the date of this order to allow the parties to

 8   pursue settlement negotiations and efforts.

 9       3. At the end of thirty (30) days the parties will report the status of the case to the Court, and either
10   file a notice of settlement and/or dismissal of the case or submit a responsive pleading.
11           IT IS SO ORDERED.
12   Dated: November 13, 2019.
13
14
                                                             UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02102016.DOCX}                                     3

                 STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS FOR THIRTY DAYS
